Citation Nr: 1453002	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Atlanta, Georgia RO.  In July 2012, the matter was remanded for additional development (by a Veterans Law Judge who is no longer with the Board).  The case has now been assigned to the undersigned.


FINDINGS OF FACT

1. The Veteran did not serve in circumstances that placed him in imminent danger of bodily harm; and is not shown to have a diagnosis of PTSD based on a corroborated stressor event in service or based on a fear of hostile military or terrorist activity. 

2.  A chronic psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be related to his service. 


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in November 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice of how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in August 2012.  As will be discussed in greater detail below, the Board finds the examination report to be adequate for rating purposes, satisfying the mandate of the July 2012 remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
Certain chronic diseases (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran cited as his alleged stressor in service that he entered the Army at a young age, and while stationed in Germany was assigned to guard an ammunition dump in the middle of nowhere.

The Veteran's STRs show one instance of hyperventilation secondary to anxiety, in March 1969.  The STRs are otherwise silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  On May 1971 service discharge examination, psychiatric clinical evaluation was normal; in a contemporaneous report of medical history, the Veteran denied any history of depression, excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, or nervous trouble of any sort.  His service personnel records (SPRs) reflect that his primary MOS in service was bridge specialist/foreman construction.  The Veteran's service records do not suggest that his service likely exposed him to circumstances consistent with an allegation of fear of hostile activity; he is not shown to have served in an area of imminent threat to actual bodily harm.

February 1979 treatment records reflect that the Veteran was admitted for treatment for a paranoid state.

Private treatment records from July and August 1995 reflect a diagnosis of major depression and hospitalization as well as withdrawal from alcohol abuse.  The Veteran's stressors were noted to be mostly related to marital difficulties, as well as his children, his work and the responsibilities there, and his financial situation.

On April 1997 treatment, the diagnostic impressions included major depressive disorder, severe with psychotic features, and alcohol dependence.

On September and December 2006 treatment, the diagnostic impressions included schizoaffective disorder, depressive type; alcohol abuse, continuous; polysubstance abuse, remitted; and parent-child relational problem, as well as an Axis II impression of schizoid personality disorder.

On August 2012 VA examination, the Veteran was not found to have a diagnosis of PTSD that conforms to DSM-IV criteria.  The diagnoses included major depressive disorder, alcohol dependence in full remission, and amphetamine abuse in full remission.  The Veteran reported that in service he was assigned to the ammunition dump.  He was discharged under honorable conditions at a rank of E1 due to receiving a court martial for neglecting his duty.  He reported that, after service, he held a variety of jobs including factory worker, construction worker, and coal miner.  He worked as a landscaper/construction worker for one company for ten years, after which he worked as a landscaping supervisor for four years; he denied conflicts with coworkers or superiors.  He reported that he had seen a private psychiatrist since 1995 and was being treated for schizophrenia and depression.  He reported feeling depressed for the previous 15 years [since approximately 1997]; he was not certain what caused the depression but reported symptoms including depressed mood, diminished interest in significant activities, irritability, low energy, decreased appetite, and a history of suicidal thinking.  He reported that he attempted suicide in the 1970s by shooting himself in the shoulder.  The examiner noted that no symptoms of PTSD were elicited on examination.  The examiner noted that treatment records indicate the Veteran was admitted in 1979 due to depression and drinking; the notes indicate at least two admissions for treatment of mental illness and/or substance abuse, suicidal and homicidal ideation.  The examiner noted that the reports of medical history from February 1969 and May 1971 are both silent for complaints of mental illness or psychiatric disturbance.

On examination, the Veteran reported as a stressor that he served in Germany and had the job of guarding the ammunition dump, which was hard because he saw strange people all the time.  He reported that someone came up in the middle of the night and beat on the trap door, scaring him.  The examiner noted this was a non-combat event and opined that this alleged stressor does not meet the criteria to be adequate to support a diagnosis of PTSD, and it is not related to the Veteran's fear of hostile military or terrorist activity.  The Veteran also reported as a stressor that he was sent to pre-Vietnam training which occurred at night, with people who sounded Vietnamese shouting throughout the night, the sounds of bombs going off, and a demonstration of what to do if captured.  The examiner noted that this was simulated war training and opined that this stressor is not adequate to support a diagnosis of PTSD and is not related to the Veteran's fear or hostile military or terrorist activity.  The examiner explained that the Veteran's reported stressors do not classify in that they are not events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner opined that the Veteran did meet the criteria for a diagnosis of severe recurrent major depressive disorder, which the Veteran reported began 15 years earlier.  The examiner noted that the records show the Veteran's depression began in 1979 (following service) when he was admitted for psychiatric stabilization.  The examiner noted that, while the STRs show an incident of hyperventilation due to anxiety, the STRs are essentially silent for complaints of depression.  The examiner opined that the Veteran's depression began following service and is less likely than not (less than 50 percent probability) incurred in or caused by an injury, event, or illness in service.

Social Security Administration (SSA) records show that the Veteran was determined to be entitled to SSA disability benefits as of March 1996 due to a primary diagnosis of major depressive disorder with psychosis and a secondary diagnosis of personality disorder, not otherwise specified, with paranoid and borderline features.

The preponderance of the evidence is against a finding that the Veteran has PTSD.  The relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3) do not apply in this case, given the circumstances of his service and the nature of his allegations.  He did not serve in an area where he was under a threat of imminent bodily harm, and has not been assigned a diagnosis of PTSD based on a fear of hostile military or terrorist activity.  Indeed, the VA examiner opined that the Veteran does not merit a PTSD diagnosis (and identified the criteria for such diagnosis found lacking).   

In summary, the record does not show that the Veteran engaged in combat with the enemy, and there is no evidence supporting a possibility that he may have served in circumstances that may reasonably be found to create a fear of hostile military activity.  Additionally, there is no valid diagnosis of PTSD on that basis, as a VA examiner found that the constellation of symptoms necessary for such diagnosis was not shown.  As threshold legal requirements for establishing service connection for PTSD are not met, service connection for such disability is not warranted. 

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any other psychiatric disability diagnosed may be service connected.  A chronic acquired psychiatric disability was not noted in service or clinically noted post-service prior to 1979, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the August 2012 VA examiner's report concluding that the Veteran does not have a current psychiatric disability related to service warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains why the complaints and findings do not support a nexus between any diagnosis of a psychiatric disability and the Veteran's service.  

The Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The more probative evidence in the record is against a finding that any current psychiatric disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  And while a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fe. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  The Veteran does not cite to supporting medical opinion or medical literature, and his statements relating his various current psychiatric diagnoses to an event or events in service cannot be found dispositive.  The preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability, to include PTSD, and the appeal in this matter must be denied.





ORDER

The appeal seeking service connection for a psychiatric disability, to include PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


